Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 1 of 17



                              THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                                                 Case No.

  PATRICK HEURTELOU,                                             JURY TRIAL DEMANDED

                                  Plaintiff,

   vs.

  AMERICAN TIRE DISTRIBUTORS, INC,

  ______________________________________/

  COMES NOW, plaintiff PATRICK HEURTELOU (“plaintiff”) by his undersigned counsel, Law

  Offices of Michael E. Zapin (Michael E. Zapin, Esq.) sues the defendant AMERICAN TIRE

  DISTRIBUTORS, INC. (“defendant”) pursuant to Title VII of the Civil Rights Act of 1964 (“Title

  VII”) seeking redress and appropriate relief for the unlawful employment practices of the

  defendant in creating a racially-based hostile work environment and respectfully sets forth the

  following:



                                  I.      JURISDICTION AND VENUE

         1.    Jurisdiction of this Court is invoked pursuant to Title VII of the Civil Rights Act of

               1964, as codified, 42 U.S.C. §§ 2000e-5(f)(1) for discriminatory treatment (hostile

               work environment) of the plaintiff by the defendant based on the plaintiff’s race, and

               further invoked pursuant to 28 U.S.C. § 1331 because plaintiff’s claims arise under

               the laws of the United States.   This Court may grant declaratory relief pursuant to 28

               U.S.C. §§ 2201 and 2202.




                                                     1
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 2 of 17



     2.          Venue is proper in this district since defendant resides in this district, 28 U.S.C. §

                 1391(b)(1) and a substantial part of the events giving rise to the plaintiff’s claims

                 occurred within this district, 28 U.S.C. § 1391(b) (2).



                                                II.     PARTIES

     3.          Plaintiff Patrick Heurtelou is an African-American male, otherwise su juris, residing

                 in the State of Florida, County of Miami-Dade.

     4.          Defendant American Tire Distributors, Inc. is a foreign corporation, duly authorized

                 to conduct business in the State of Florida, with a principal place of business located

                 at 11700 Miramar Pkwy #600, Miramar, FL 33025.



          III.      INVOCATION AND EXHAUSTION OF ADMINISTRATIVE REMEDY

     5.          Plaintiff timely filed a charge with the Equal Employment Opportunity Commission

                 (“EEOC”) on or about 6/13/2019. True copy of same annexed hereto as Exhibit “A.”

     6.          On or about Tuesday January 21, 2020, plaintiff received the EEOC’s Dismissal and

                 Notice of Right to Sue letter dated 12/19/19 (“Right to Sue” letter). True copy of same

                 annexed hereto as Exhibit “B.”

     7.          As a result of plaintiff never having received the Right to Sue letter at the time of its

                 issuance, on or about January 17, 2020 the EEOC notified plaintiff that it was going to

                 resend the original letter via certified mail and to “keep your envelope with the certified

                 mail information.”     See 1/17/20 email communication from EEOC’s Investigator,

                 Katherine Gonzalez, annexed as Exhibit “C” along with copy of EEOC’s certified mail

                 envelope postmarked January 27, 2020 annexed hereto as Exhibit “D.”



                                                       2
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 3 of 17



     8.    Accordingly, the within action has been timely commenced within 90 days of plaintiff’s

           actual receipt of said letter.



                                             COUNT I:

    HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII OF THE CIVIL
          RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000E ET SEQ.



     9.    Above paragraphs 1 through 8 are incorporated herein as though more fully set forth at

           length.

     10.   In or about October of 2015, defendant hired plaintiff as a delivery driver, responsible

           for loading, transporting, and delivering tires between defendant and its customers.

     11.    Plaintiff was a competent, reliable driver and well-liked employee both by

           management and staff, working within an environment that was civil, friendly and

           professional.

     12.   In or around the early part of 2018, upon information and belief, defendant transferred

           one of its supervisors, one Brian Ashley (“Sup. Ashley”) from its Kentucky division to

           its Miramar division where plaintiff was employed.

     13.   Almost immediately upon Sup. Ashley’s transfer, his dislike and prejudice against

           African-Americans, Spanish and Latinos became obvious to those employees that were

           under Sup. Ashley’s supervision and regularly constrained to interact with him.

     14.   On multiple occasions Sup. Ashley would make racially charged derogatory “jokes” at

           plaintiff’s expense, in the presence of others, such as “everybody hide your wallets,”

           whenever plaintiff walked into a place of gathering at the workplace.




                                                3
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 4 of 17



     15.   Plaintiff did not condone the racially charged comments, complained to Sup. Ashley

           and complained to his immediately managers, driver-manager Willie and warehouse

           manager Avilio about the inappropriate jokes.

     16.   On regular occasions, Sup. Ashley would demean plaintiff and others by using the term

           “you people” in a condescending manner, when speaking directly to plaintiff about

           plaintiff and when speaking to plaintiff about other minority groups of truck drivers

           and managers, often complaining that he could not understand “their way” of speaking

           and (referring to plaintiff as part of that group) “you people all have your own

           language.”

     17.   Plaintiff did not condone these additional racially charged comments by Sup. Ashley,

           plaintiff directed Sup. Ashley to cease from making such comments, and again

           complained to his immediately managers, driver-manager Willie and warehouse

           manager Avilio.

     18.   As a result of plaintiff’s complaints, plaintiff suffered repercussions at the hands of

           defendant, through its Sup. Ashley, which manifested in two distinctive ways:

           a. Sup. Ashley initially reduced the time of all drivers from working 5-day, 12-hour

              shifts (Monday through Friday), to working 4-day 12-hour shifts. Thereafter, Sup.

              Ashley pressured plaintiff to give up one of his regular 12-hour days, in exchange

              for working on Saturdays, which was a meager 4-hour shift. Saturday was the least

              desired day of the week for drivers, since the 4-hour shift would avoid significant

              overtime pay. Plaintiff refused to give up one of his full 12-hour workdays.




                                                4
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 5 of 17



           b. Upon information and belief, defendant, through Sup. Ashley tried to pressure

              plaintiff into giving up a regular 12-hour day, to make the job less desirable to

              plaintiff, in the hope that plaintiff would resign over it.

           c. In response to plaintiff’s refusal, on or about April 17, 2019, Sup. Ashley fabricated

              a complaint - purportedly by a concerned motorist- claiming that plaintiff was

              driving his truck with his tag visible to the concerned motorist (as a means of

              identifying plaintiff as the driver), and that the rear gate to plaintiff’s truck was

              unsecured, flapping up and down, creating a dangerous risk that product might fall

              off the truck and onto the road. When plaintiff later proved that the facts as alleged

              were not possible, due to the truck being a newer model with advanced safety

              features that only allow the rear gate to be in a fully-opened or fully-closed position,

              a fact that was validated by warehouse manager Willie and several other drivers

              that were in the work place vicinity when plaintiff returned from his shift, plaintiff

              was terminated, notwithstanding the sham nature of the complaint.

     19.   That the condescending and racially charged language and off-colored jokes plaintiff

           suffered by defendant, through defendant’s supervisor, Sup. Ashley, caused plaintiff to

           suffer great humiliation, distress and embarrassment in the company of other workplace

           employees.

     20.   That the dislike of plaintiff by defendant through its Sup. Ashley on account of

           plaintiff’s race, was the sole motivator to create a hostile and intolerable workplace

           environment and unacceptable working conditions for the plaintiff, hoping that same

           would lead to plaintiff voluntarily resigning from his position.




                                                 5
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 6 of 17



     21.      When plaintiff persevered, defendant wrongfully terminated plaintiff based on the

              forgoing wrongful conduct.

      WHEREFORE, for all of the forgoing reasons, on the basis of the violations asserted herein,

     plaintiff respectfully demands:

           a. Declaratory relief that the practices described in this complaint have created a hostile

              work environment in violation of 42 U.S.C. § 2000e et seq.;

           b. Compensatory damages to redress the injuries he suffered as a result of the defendant’s

              unlawful conduct, including but not limited to economic loss, humiliation,

              embarrassment, mental and emotional distress, anxiety, and the deprivation of his

              rights to work in an environment free from harassment based on plaintiff’s race;

           c. Punitive damages;

           d. Reasonable attorneys’ fees and costs of suit, and

           e. Such other and further relief this Court deems proper.



                                           JURY DEMAND

  Plaintiff demands trial by jury on all counts of the complaint.

  DATED: APRIL 27, 2020



                                                       __________________________________________
                                                                                Michael E. Zapin, Esq.
                                                                                  Fl. Bar No. 0037264
                                                                       Law Offices of Michael E. Zapin
                                                                         20283 State Road 7, Suite 400
                                                                                Boca Raton, FL 33498
                                                                                     Tel. 561.367.1444
                                                                           michaelEzapin@gmail.com




                                                   6
       Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 7 of 17
EEOC Form 5 (11/09)


                            CHARGE OF DISCRIMINATION                                                              Charge Presented To:                Agency(ies) Charge No(s):
                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                               FEPA
                        Statement and other information before completing this form.
                                                                                                                      X EEOC                               510-2019-04617
                                                                Florida Commission On Human Relations                                                                    and EEOC
                                                                                  State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                                        Home Phone                     Year of Birth

Mr. Patrick G Heurtelou                                                                                                          (754) 244-3115                          1978
Street Address                                                                            City, State and ZIP Code

2261 S. Sherman Circle, MIRAMAR, FL 33025

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                         No. Employees, Members               Phone No.

AMERCAN TIRE DISTRIBUTORS                                                                                                            501+                    (954) 874-9410
Street Address                                                                            City, State and ZIP Code

11700 Miramar Pakway, MIRAMAR, FL 33025

Name                                                                                                                         No. Employees, Members               Phone No.



Street Address                                                                            City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                            Earliest                  Latest

    X      RACE                  COLOR                   SEX                   RELIGION                 NATIONAL ORIGIN                  03-15-2019                03-15-2019
                 RETALIATION                    AGE               DISABILITY                      GENETIC INFORMATION

                          OTHER (Specify)                                                                                                             CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
  I. I am Black. I worked for the above named Employer since October 5, 2016, as a Truck Driver. I was one of the top performer
  and was never disciplined. I was terminated on or about March 15, 2019, because of my race.

  II. Brian Ashley(White), District Manager said a customer reported my back truck door was open. This is not true. I advised Mr.
  Ashley that my truck door was not open and the tag is not visible when the truck door is open. HR then said I was fired because
  they had to look into my file. Since Mr. Ashley started about 3 months ago he's fired 5 Black Drivers with only one violation.
  However, Miguel Tejeda (White), Truck Driver had 2 violations within his first 90 days and he was not fired.

  III. I believe the Employer discriminated against me in violation of Title VII of the Civil Rights Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency, if any. I will              NOTARY – When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                       I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                 best of my knowledge, information and belief.
                                                                                                       SIGNATURE OF COMPLAINANT



                                                                                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
        Digitally signed by Patrick Heurtelou on 06-13-2019 01:24 PM EDT


                                            Exhibit "A"
                                                                                                       (month, day, year)
 Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 8 of 17
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1.      FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.      AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3.    PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4.     ROUTINE USES. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5.    WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VII, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                        NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

                                              NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an employer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.




                                    Exhibit "A"
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 9 of 17




                 Exhibit "B"
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 10 of 17




                 Exhibit "B"
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 11 of 17




                 Exhibit "B"
3/3/2020
       Case    1:20-cv-21756-XXXX Gmail - Re: Patrick
                                  Document         1 Heurtelou
                                                       Entered v. American
                                                                    on FLSDTire Distributors/
                                                                                  Docket510-2019-04617
                                                                                              04/27/2020 Page 12 of 17


                                                                                    michael zapin <michaelezapin@gmail.com>



  Re: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617
  1 message

  Patrick Heurtelou <patrickheurtelou78@gmail.com>                                                    Fri, Jan 17, 2020 at 10:58 AM
  To: michael zapin <michaelezapin@gmail.com>

    Will do.

    On Fri, Jan 17, 2020, 10:42 AM michael zapin <michaelezapin@gmail.com> wrote:
      Perfect! Let me know when you get it.
      Best,




      Michael E. Zapin
      The Law Offices of MICHAEL E. ZAPIN




      Tel. No.:  561.367.1444
      DIRECT:    561.843.5352
      FACSIMILE: 561.828.0293


      In Florida:
      20283 State Rd. 7, Suite 400
      Boca Raton, FL 33498
      michaelezapin@gmail.com


      In New York:
      315 Shirley Avenue
      Staten Island, NY 10312




      On Fri, Jan 17, 2020 at 10:29 AM Patrick Heurtelou <patrickheurtelou78@gmail.com> wrote:

         ---------- Forwarded message ---------
         From: KATHERINE GONZALEZ <KATHERINE.GONZALEZ@eeoc.gov>
         Date: Fri, Jan 17, 2020, 9:34 AM
         Subject: RE: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617
         To: Patrick Heurtelou <patrickheurtelou78@gmail.com>



         Mr. Heurtelou:

                                Exhibit "C"
https://mail.google.com/mail/u/0?ik=e978d211ee&view=pt&search=all&permthid=thread-f%3A1655209152488841016%7Cmsg-f%3A1655991648452…   1/5
3/3/2020
       Case   1:20-cv-21756-XXXX Gmail - Re: Patrick
                                 Document         1 Heurtelou
                                                      Entered v. American
                                                                   on FLSDTire Distributors/
                                                                                 Docket510-2019-04617
                                                                                             04/27/2020 Page 13 of 17
         I spoke with the Director and we will be re-sending you the original Right To Sue via certified mail. However, keep in
         mind that it is the original document so we cannot make any changes to it. You have 90 days to file in court from the
         date of receipt , so be sure you keep your envelope with the certified mail information. You should be receiving it
         within the next few days.



         Let me know if you have any questions.

         Katherine Gonzalez



         From: Patrick Heurtelou <patrickheurtelou78@gmail.com>
         Sent: Thursday, January 16, 2020 10:00 AM
         To: KATHERINE GONZALEZ <KATHERINE.GONZALEZ@EEOC.GOV>
         Subject: Re: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617



         I just recently hired him a couple days ago



         On Wed, Jan 8, 2020, 3:28 PM KATHERINE GONZALEZ <KATHERINE.GONZALEZ@eeoc.gov> wrote:

           I will look into it. It has to come in the mail.



           From: Patrick Heurtelou <patrickheurtelou78@gmail.com>
           Sent: Wednesday, January 08, 2020 2:45 PM
           To: KATHERINE GONZALEZ <KATHERINE.GONZALEZ@EEOC.GOV>
           Subject: Re: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617



           Wow I never got any notice my address is 2261 South Sherman Circle Miramar Florida 33025 Apartment A 510
           can you please send me over a copy via email I would really appreciate it and you can send the other copy to the
           address I provided I really appreciate it thank you



           On Wed, Jan 8, 2020, 2:39 PM KATHERINE GONZALEZ <KATHERINE.GONZALEZ@eeoc.gov> wrote:

               Good Afternoon:



               Thank you for your message. A decision was made and you were issued the Notice of Right to Sue on
               12/19/2019. Please confirm your address.



               From: Patrick Heurtelou <patrickheurtelou78@gmail.com>
               Sent: Wednesday, January 08, 2020 2:35 PM
               To: KATHERINE GONZALEZ <KATHERINE.GONZALEZ@EEOC.GOV>
               Subject: Re: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617



               Hello Katherine this is Patrick hurdle ooh I'm sorry to bother you but I have not heard anything back from
               anyone from the EEOC I am trying to find out what is going on with the case can you please give me some type
               of update if you can and again I'm sorry to bother you have a great day



                                 Exhibit "C"
               On Wed, Oct 23, 2019, 9:54 AM Patrick Heurtelou <patrickheurtelou78@gmail.com> wrote:

https://mail.google.com/mail/u/0?ik=e978d211ee&view=pt&search=all&permthid=thread-f%3A1655209152488841016%7Cmsg-f%3A1655991648452…   2/5
3/3/2020
       Case   1:20-cv-21756-XXXX Gmail - Re: Patrick
                                 Document         1 Heurtelou
                                                      Entered v. American
                                                                   on FLSDTire Distributors/
                                                                                 Docket510-2019-04617
                                                                                             04/27/2020 Page 14 of 17
                 And to also reply to the attendance warning I was given that warning was rescinded by the head of HR her
                 name was Charlemagne she has since resigned but William May is still in corporate he was part of that
                 investigation and he will also testify that that warning was rescinded because I have to go to court and I
                 showed court papers so it was taken away those warning should not exist and if you contact Ovielo the
                 supervisor they mentioned he will tell he told me Brian is on his ass please just sign it so he will leave me
                 alone

                 On Wed, Oct 23, 2019, 9:50 AM Patrick Heurtelou <patrickheurtelou78@gmail.com> wrote:

                    No I don't have anything else I just want to thank you for looking into this matter for me. A lot of the drivers
                    are still presently working at ATD so if you need to contact them I'm sure ATD will not be afraid to give you
                    the information he held a group meeting the day after I was terminated I'm not a criminal nor have I ever
                    been violent at that job or have I ever threatened anyone at that job everyone there will tell you I was a
                    breath of fresh air he advised everyone in the meeting that if I was seen around the property to notify the
                    police immediately I I am a single father raising three kids a fifteen-year-old a 13 year old and a 10 year
                    old girl I would never ever do anything to jeopardize my freedom I did not understand that I was never
                    given the opportunity to collect my belongings or say bye to my coworkers for almost four years Henry
                    Rodriguez one of the witnesses I mention you can call him he is still presently a driver at ATD and he will
                    tell you everything that occurred that day and you will see that it was racially charged we only have four
                    black drivers on the fleet at that time and 14 other Latino drivers they say they knew it was me but they
                    contacted all four black drivers to ask the same question. Thank you ma'am I look forward to hearing from
                    you in the future have a great day



                    On Wed, Oct 23, 2019, 9:16 AM KATHERINE GONZALEZ <KATHERINE.GONZALEZ@eeoc.gov> wrote:

                       Mr. Heurtelou:



                       Did you still want to discuss anything with me? Thanks.



                       From: Patrick Heurtelou <patrickheurtelou78@gmail.com>
                       Sent: Wednesday, October 23, 2019 12:42 AM
                       To: KATHERINE GONZALEZ <KATHERINE.GONZALEZ@EEOC.GOV>
                       Subject: Re: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617



                       Good morning mrs. Gonzalez first I would like to thank you for finally being the one to look into this
                       matter first I want to start off by telling you my company American Tire the company I was in love with
                       everyone in that place new I was going to be there for the next 20 years that was my favorite slogan
                       first I want you to know that our warnings are counted by the start of the year once the year's over
                       warnings don't count anymore you start all over again coaching is not a warning. Mr. Brian Ashley from
                       the moment he arrived at ATD he started to make sure he established he was the boss he put in a lot of
                       pressure on all Latino workers and black workers he repeatedly made jokes to me one-on-one and
                       always use the term those people he always complain to me how he could not understand Mr avilio
                       Alonzo's way of speaking because he was Latino and he had a deep accent avilio and Willie are two
                       Latino managers who were put in place before Brian Ashley was transferred to the ATD Branch he
                       came from the Kentucky Branch he's from Kentucky once he got to ATD he kept on making it hard for
                       all of the employees especially the Latino workers he always made jokes that were racially charged and
                       always used the term you people I would walk in the room and he would say hide your wallets like I
                       was a criminal I never found it funny and I never laughed with him about it mister Ashley on the
                       particular day when they talk about the customer calling and saying that my door was open my door
                       was never open and I never said that the customer or the witness in the street as far as the person who
                       is driving what's lying I said the manager was lying first point was they called four drivers to ask if their
                       door was open four African-American drivers which was me Michael June Henry Rodriguez who is a
                       very dark-skinned Dominican who looks black and a new driver they hired name Sylvester they asked
                       all four of us if our doors were open in four separate phone calls they give us a special phones so if you
                       check the day in question and ask for the phone records you will see that all four of us was called and


                                Exhibit "C"
                       asked that question I proceeded to tell Brian Ashley no it was not me and then they tried to use the fact
                       that the customer said that my tag number was visible I have one of the new model trucks or I had truck
                       6 77595 if you check the truck you will see that my back door does not flap up and down once up it's all

https://mail.google.com/mail/u/0?ik=e978d211ee&view=pt&search=all&permthid=thread-f%3A1655209152488841016%7Cmsg-f%3A1655991648452…     3/5
3/3/2020
       Case   1:20-cv-21756-XXXX Gmail - Re: Patrick
                                 Document         1 Heurtelou
                                                      Entered v. American
                                                                   on FLSDTire Distributors/
                                                                                 Docket510-2019-04617
                                                                                             04/27/2020 Page 15 of 17
                       the way up and you cannot see the tag once I told them that I did not get a response then when I got
                       back to the warehouse I proceeded to show the manager Willie who was the warehouse manager at
                       the time and everyone at the dock laughed because no one could see my tagged while the door was up
                       I am the only owner of that truck before I was terminated I know the truck better than anybody Brian
                       Ashley was motivated to get me out of there for his own personal reasons when I questioned HR about
                       the decision of my termination they told me I was not even written a warning for that door situation I
                       was being terminated cuz they had to look into it I've never heard that before but as far as mr. Avilio
                       goes you can please contact him through ATD he has since resigned because of racial treatment from
                       Bryan Ashley he also has a lawsuit pending the other warehouse manager Willie has also resigned
                       because of unfair treatment under Brian Ashley Henry Rodriguez was threatened for calling an telling
                       me that willie told him brian said i got him hes gone b4 hr even made a decision once i called to ask
                       him he said he had to call me back then he called henry in the office and threatened his job his number
                       is 305 647 9636 he is still an employee he is still a driver he's the one who told me that he was one of
                       the people that they call to ask if the door was open we have a system on our trucks called fleetmatics
                       we all have key fobs that connects you to the truck that you're driving so they know where you are at all
                       times there's no reason why they called for black drivers to ask if the door was open and when I told
                       him it wasn't me That's when they came with the. Tag thing and once I told them you cannot see my tag
                       when my door is open everyone got quiet the racial environment in atd has been going on very strong
                       since the day Brian Ashley took over he is fired over five black guys and and for Latinos who he claims
                       he could not understand every time he spoke about them our 17-year veteran Arturo who also has a
                       lawsuit pending was wrongfully terminated and I can testify to Brian Ashley telling me he wants me to
                       take over the Orlando route because he doesn't feel that they can understand Arturo in Orlando
                       because of his heavy Spanish accent. But he did the job for the past two years before Ashley arrived. I
                       turned him down and so did for other drivers Michael June Henry Rodriguez and Dimitri you can
                       question all three of those men they are still employed by ATD and they will explain to you the racial
                       nature of Brian Ashley's ways at ATD



                       On Mon, Oct 21, 2019, 3:29 PM Patrick Heurtelou <patrickheurtelou78@gmail.com> wrote:

                          Ok thank you...



                          On Mon, Oct 21, 2019, 3:28 PM KATHERINE GONZALEZ <KATHERINE.GONZALEZ@eeoc.gov>
                          wrote:

                             Hello,



                             I will not be back in the office until Wednesday. You may email me Wednesday morning and I will
                             call you as soon as I can.



                             From: Patrick Heurtelou <patrickheurtelou78@gmail.com>
                             Sent: Monday, October 21, 2019 12:45 PM
                             To: KATHERINE GONZALEZ <KATHERINE.GONZALEZ@EEOC.GOV>
                             Subject: Re: Patrick Heurtelou v. American Tire Distributors/ 510-2019-04617



                             Hello ma'am is there a number I can contact you to ask you a couple questions before I reply



                             On Mon, Oct 21, 2019, 12:07 PM KATHERINE GONZALEZ
                             <KATHERINE.GONZALEZ@eeoc.gov> wrote:

                               Via Email Only



                                Exhibit "C"
                               10/21/2019


https://mail.google.com/mail/u/0?ik=e978d211ee&view=pt&search=all&permthid=thread-f%3A1655209152488841016%7Cmsg-f%3A1655991648452…   4/5
3/3/2020
       Case   1:20-cv-21756-XXXX Gmail - Re: Patrick
                                 Document         1 Heurtelou
                                                      Entered v. American
                                                                   on FLSDTire Distributors/
                                                                                 Docket510-2019-04617
                                                                                             04/27/2020 Page 16 of 17


                               Good Afternoon:


                               Enclosed with this letter is a copy of the Respondent’s Position Statement (no attachments are
                               included). By accepting these documents, you agree that you will only share the
                               contents with persons in a privileged relationship to you, such as a spouse, clergy, or
                               legal, medical or financial advisor.


                               This is your opportunity to provide additional information you feel is relevant to support your
                               charge. If you would like to respond to what the Respondent says in its Position Statement,
                               please do so no later than November 11, 2019.


                               There is no specific format required for your response. If you respond in writing, be sure to
                               include your charge number on your correspondence. If you disagree with any of the
                               information the Respondent has submitted, please point out specifically what you believe is
                               incorrect and explain what you believe to have happened. Also, please give us any additional
                               evidence or information that you have not already provided that you believe supports your
                               case. For example, if applicable, identify any additional witnesses, their contact information,
                               and a brief summary of what you think they will say.


                               Any information you provide will be taken into consideration during the investigation of your
                               charge. We encourage you to contact us promptly with your response. Our address is listed
                               in the letterhead and my email address is katherine.gonzalez@eeoc.gov. My direct
                               telephone number is 305-808-1766 and I am available Monday through Friday 8:30 am to 3:00
                               p.m.


                               Sincerely,




                               Katherine Gonzalez




                                Exhibit "C"
https://mail.google.com/mail/u/0?ik=e978d211ee&view=pt&search=all&permthid=thread-f%3A1655209152488841016%7Cmsg-f%3A1655991648452…   5/5
Case 1:20-cv-21756-XXXX Document 1 Entered on FLSD Docket 04/27/2020 Page 17 of 17




          Exhibit "D"
